DETAILED ACTION
This action is responsive to the application filed on 06/08/2020. Claims 1-20 are pending in the case. Claims 1, 13 and 20 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3, 15 and 20 are objected to because of the following informalities:
Claims 3 and 15 each recites, “wherein the predefined type of context includes corresponds to commerce, a non-sponsored attachment, a game, or a user profile referenced within the media content item” (emphasis added). This appears to be an inadvertent grammatical error. For examination purposes, Examiner assumes the limitation to read, “wherein the predefined type of context
Claim 20 recites, “A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to:” (emphasis added). For consistency, Examiner suggests amending the limitation to recite, “A non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium including instructions that when executed by a computer, cause the computer to:
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 10-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (US 20100248757 A1), hereinafter Baek.

Regarding Claim 1, Baek teaches:
A method, comprising: receiving, by a first device, a media content item provided by a second device; (the controller controls the wireless communication unit 110 to receive a short message [0065], See FIG. 1 The wireless communication unit 110 
displaying, in response to the receiving and on a screen of the first device, the media content item together with a reply element, the reply element being user-selectable to generate a reply message, with respect to the media content item: (See FIG. 7A,  a screen shot for selecting the reply message creation menu by the user according to the second exemplary embodiment of the present invention [0065])
receiving user selection of the reply element: and in response to receiving the user selection, (Subsequently, at step (610), the controller 160 controls the input unit 140 to determine whether or not a reply message creation menu is selected by the user. FIG. 7a is a screen shot for selecting the reply message creation menu by the user according to the second exemplary embodiment of the present invention [0065])
displaying, in a first preset area of the screen, a keyboard interface for user selection of text to include in the reply message, and (See FIG. 7B, the display unit 150 may discriminately display one or more of a text message creation region, an input expected word display region, and a keyboard display region. [0074]  the term `keyboard` comprises an input unit provided to input characters, which may be configured as a 3.times.4 pad or QWERTY pad form. The keyboard may be displayed on a portion of the display unit 150 based on a touch screen, or may be configured in a keypad form. When the user wants to input a new word in addition to the words displayed as the input expected words, he/she directly inputs characters through the keyboard. [0061])

which is user-selectable to provide information corresponding to at least one type of context associated with the media content item. (the input expected word extracting unit 162 extracts input expected words from the words stored in the storage unit 130. According to the second exemplary embodiment of the present invention, the input expected word extracting unit 162 may extract the words stored in the word list database 132 or the words stored in the user information database 134. When the input expected word extracting unit 162 receives only the information regarding the key word included in the reception message from the message analyzing unit 166, it extracts input expected words previously set to correspond to the key word... `Home`, `Office`, `School` previously set to correspond to `Where`. Also, the input expected word extracting unit 162 may extract words included in the reception message [0070], The input expected word display region in FIG. 7b includes words extracted by the input expected word extracting unit 162. In FIG. 7b, `Home`, `Office`, and `School` indicate the results obtained by extracting the words stored to correspond to the key word `Where` of the reception message from the word list database 132 in FIG. 4b. In FIG. 7b, `You`, `Now`, `Are` are words extracted from the received short message `Where are you now?` [0075], to determine whether or not one of the input expected words displayed on the display unit 150 is selected by the user (630). [0076], the controller 160 
Regarding Claim 6, the rejection of Claim 1 is incorporated.
Baek teaches:
wherein the second preset area is positioned above the first preset area on the screen. (See FIG. 7B, input expected word region is positioned above keyboard display region)

Regarding Claim 7, the rejection of Claim 1 is incorporated.
determining that the at least one type of context corresponds to multiple types of context; and (message analyzing unit 166 analyzes the received message. The message analyzing unit 166 may recognize the received short message by sentence, by phrase, by word-phrase, by word or by special character. [0066] FIG. 4b and FIG. 4c illustrate the word list database according to the second exemplary embodiment of the present invention. FIG. 4b illustrates the word list database 132 storing input expected words corresponding to the words included in the reception message. In FIG. 4b, `Me`, `You`, and `Mom` are stored as input expected words corresponding to `Who`, `Tomorrow`, `Today`, and `12 o'clock` are stored as input expected words corresponding to `When` and `At what time`, and `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where`. Words related to people, words related to time, and words related to an area are stored in the storage unit 130 
displaying, in response to the determining, the context information interface as multiple context cards. (See FIG. 7B, with multiple words displayed in a row corresponding to multiple contexts determined in the reception message; `Me`, `You`, and `Mom` are stored as input expected words corresponding to `Who`, `Tomorrow`, `Today`, and `12 o'clock` are stored as input expected words corresponding to `When` and `At what time`, and `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where`. [0075])

Regarding Claim 10, the rejection of Claim 1 is incorporated.
Baek teaches:
determining that the at least one type of context is a single type of context to be represented by a single context card; and (message analyzing unit 166 analyzes the received message. The message analyzing unit 166 may recognize the received short 
displaying, in response to the determining, the context information interface as the single context card. (when a particular name is included in the reception message, 

Regarding Claim 11, the rejection of Claim 1 is incorporated.
Baek teaches:
determining that the at least one type of context is a single type of context to be represented by multiple context cards: and (message analyzing unit 166 analyzes the received message. The message analyzing unit 166 may recognize the received short message by sentence, by phrase, by word-phrase, by word or by special character. [0066] FIG. 4b and FIG. 4c illustrate the word list database according to the second exemplary embodiment of the present invention. FIG. 4b illustrates the word list database 132 storing input expected words corresponding to the words included in the reception message. In FIG. 4b, `Me`, `You`, and `Mom` are stored as input expected words corresponding to `Who`, `Tomorrow`, `Today`, and `12 o'clock` are stored as input expected words corresponding to `When` and `At what time`, and `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where`. Words related to people, words related to time, and words related to an area are stored in the storage unit 130 when the portable terminal is manufactured, and the word list database updating unit 168 may select the words with the high frequency of use from the previously stored words and store the same in the word list database 132. For example, `Me`, `You`, `Dad`, `Mom`, etc., are stored as words meaning people, and when the user frequently uses `Me`, `You`, and `Mom`, the word list database 132 
displaying, in response to the determining, the context information interface as the multiple context cards. (See FIG. 7B, `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where` [0067]; Home, School and Office are displayed as multiple options in a row)

Regarding Claim 12, the rejection of Claim 11 is incorporated.
Baek teaches:
wherein the multiple context cards are displayed as a row or column of cards. (See FIG. 7B, `Home`, `Office`, and `School` are stored as input expected words corresponding to `Where` [0067]; Home, School and Office are displayed as multiple words, i.e. cards, in a row)

Regarding Claim 13, Baek teaches:
A device, the device comprising: a processor: and a memory storing instructions that, when executed by the processor, configure the processor to: (See FIG. 1,  the portable terminal preferably includes a wireless communication unit 110, an audio processing unit 120, a storage unit 130, an input unit 140, a display unit 150, and a 
receive a media content item provided by a second device; (the controller controls the wireless communication unit 110 to receive a short message [0065])
display, in response to the receiving and on a screen of the device, the media content item together with a reply element, the reply element being user-selectable to generate a reply message with respect to the media content item; (See FIG. 7A,  a screen shot for selecting the reply message creation menu by the user according to the second exemplary embodiment of the present invention [0065])
receive user selection of the reply element; and in response to receiving the user selection, (Subsequently, at step (610), the controller 160 controls the input unit 140 to determine whether or not a reply message creation menu is selected by the user. FIG. 7a is a screen shot for selecting the reply message creation menu by the user according to the second exemplary embodiment of the present invention [0065])
display, in a first preset area of the screen, a keyboard interface for user selection of text to include in the reply message, and (See FIG. 7B, the display unit 150 may discriminately display one or more of a text message creation region, an input expected word display region, and a keyboard display region. [0074]  the term `keyboard` comprises an input unit provided to input characters, which may be 
display, in a second preset area of the screen, (See FIG. 7B, the controller 160 controls the display unit 150 to display the extracted input expected words... the display unit 150 may discriminately display one or more of a text message creation region, an input expected word display region, and a keyboard display region. [0074])
a context information interface which is user-selectable to provide information corresponding to at least one type of context associated with the media content item. (the input expected word extracting unit 162 extracts input expected words from the words stored in the storage unit 130. According to the second exemplary embodiment of the present invention, the input expected word extracting unit 162 may extract the words stored in the word list database 132 or the words stored in the user information database 134. When the input expected word extracting unit 162 receives only the information regarding the key word included in the reception message from the message analyzing unit 166, it extracts input expected words previously set to correspond to the key word... `Home`, `Office`, `School` previously set to correspond to `Where`. Also, the input expected word extracting unit 162 may extract words included in the reception message [0070], The input expected word display region in FIG. 7b includes words extracted by the input expected word extracting unit 162. In FIG. 7b, `Home`, `Office`, and `School` indicate the results obtained by extracting the words 

Regarding Claim 18, the rejection of Claim 13 is incorporated.
Claim 18 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Regarding Claim 19, the rejection of Claim 13 is incorporated.
Claim 19 is substantially the same as Claim 7 and is therefore rejected under the same rationale as above.

Regarding Claim 20, Baek teaches:
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: (See FIG. 1,  the portable terminal preferably includes a wireless communication unit 110, an audio processing unit 120, a storage unit 130, an input unit 140, a display unit 150, and a controller 160 [0028],  The wireless communication unit 
receive, by a first device, a media content item provided by a second device; (the controller controls the wireless communication unit 110 to receive a short message [0065])
display, in response to the receiving and on a screen of the first device, the media content item together with a reply element, the reply element being user-selectable to generate a reply message, with respect to the media content item: (See FIG. 7A,  a screen shot for selecting the reply message creation menu by the user according to the second exemplary embodiment of the present invention [0065])
receive user selection of the reply element: and in response to receiving the user selection, (Subsequently, at step (610), the controller 160 controls the input unit 140 to determine whether or not a reply message creation menu is selected by the user. FIG. 7a is a screen shot for selecting the reply message creation menu by the user according to the second exemplary embodiment of the present invention [0065])
display, in a first preset area of the screen, a keyboard interface for user selection of text to include in the reply message, and (See FIG. 7B, the display unit 150 may discriminately display one or more of a text message creation region, an input expected word display region, and a keyboard display region. [0074]  the term `keyboard` comprises an input unit provided to input characters, which may be 
display, in a second preset area of the screen, (See FIG. 7B, the controller 160 controls the display unit 150 to display the extracted input expected words... the display unit 150 may discriminately display one or more of a text message creation region, an input expected word display region, and a keyboard display region. [0074])
a context information interface which is user-selectable to provide information corresponding to at least one type of context associated with the media content item. (the input expected word extracting unit 162 extracts input expected words from the words stored in the storage unit 130. According to the second exemplary embodiment of the present invention, the input expected word extracting unit 162 may extract the words stored in the word list database 132 or the words stored in the user information database 134. When the input expected word extracting unit 162 receives only the information regarding the key word included in the reception message from the message analyzing unit 166, it extracts input expected words previously set to correspond to the key word... `Home`, `Office`, `School` previously set to correspond to `Where`. Also, the input expected word extracting unit 162 may extract words included in the reception message [0070], The input expected word display region in FIG. 7b includes words extracted by the input expected word extracting unit 162. In FIG. 7b, `Home`, `Office`, and `School` indicate the results obtained by extracting the words 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Grandhi (US 20140237382 A1), hereinafter Grandhi.

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Baek teaches:
determining whether the at least one type of context corresponds to a predefined type of context; (message analyzing unit 166 analyzes the received message. The message analyzing unit 166 may recognize the received short message by sentence, by phrase, by word-phrase, by word or by special character. [0066] FIG. 4b and FIG. 4c illustrate the word list database according to the second exemplary embodiment of the present invention. FIG. 4b illustrates the word list database 132 storing input expected words corresponding to the words included in the reception message. In FIG. 4b, `Me`, `You`, and `Mom` are stored as input expected words corresponding to `Who`, `Tomorrow`, `Today`, and `12 o'clock` are stored as input expected words 

Baek suggests:
displaying, in a case where the at least one type of context item does not correspond to the predefined type of context, the reply element in a second format. (See FIG. 7A, reply button displayed in a bottom center of the screen)

Baek may not explicitly disclose:
displaying, in a case where the at least one type of context corresponds to the predefined type of context, the reply element in a first format; and 

Grandhi teaches:
determining whether… at least one type of context corresponds to a predefined type of context; (In one embodiment a process may render the Send command for an email message on the user interface, by including in the rendering information or an 
displaying, in a case where the at least one type of context corresponds to the predefined type of context, the reply element in a first format; and (For example a predefined color may be used in the rendering of the Send command for an email message to indicate that the Reply All command was activated to create the email message… For instance, to indicate that the Reply All command was activated to create the email message to be sent, the text displayed on the Send command icon may be "Send (RA)" [0055])
displaying, in a case where the at least one type of context item does not correspond to the predefined type of context, the reply element in a second format. (Similarly predefined colors may be used in the rendering of the Send command for indications corresponding to preceding activations of Reply and Forward commands… Similarly the text displayed on the Send command icon may be "Send (R)" or "Send (F)" for indications corresponding to the Reply or Forward command, respectively. [0055])

Given that Baek teaches that it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]), it would have been obvious to one of ordinary skill in the art before the 

One would have been motivated to make such a modification to reduce the risk of unintended user actions associated with the use of the Reply All command (Grandhi [0004]).

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Baek, as modified, teaches:
wherein the predefined type of context includes corresponds to (message analyzing unit 166 analyzes the received message. The message analyzing unit 166 may recognize the received short message by sentence, by phrase, by word-phrase, by word or by special character. [0066] FIG. 4b and FIG. 4c illustrate the word list database according to the second exemplary embodiment of the present invention. FIG. 4b illustrates the word list database 132 storing input expected words corresponding to the words included in the reception message. In FIG. 4b, `Me`, `You`, and `Mom` are stored 
commerce, a non-sponsored attachment, a game, or
a user profile referenced within the media content item. (When the input expected word extracting unit 162 receives phone number information to which a message is to be transmitted and information regarding a key word included in the reception message together from the message analyzing unit 166, the input expected word extracting unit 162 may extract input expected words stored to correspond to the phone number information. For example, as shown in FIG. 4c, when the phone number to which a message is to be transmitted is `010-8856-7776` and the key word included in the reception message is `Where`, the input expected word extracting unit 162 extracts `Home [0072] when a particular name is included in the reception message, the input expected word extracting unit 162 may extract a phone number corresponding to the name from the user information database 134 [0073])

Regarding Claim 14, the rejection of Claim 13 is incorporated.
Claim 14 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 15, the rejection of Claim 14 is incorporated.
Claim 15 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Grandhi as applied to claims 2 and 14 above, and further in view of Karouhi et al. US 20150172144 A1, hereinafter Karouhi.

Regarding Claim 4, the rejection of Claim 2 is incorporated.
Baek, as modified, teaches:
wherein the second format corresponds with displaying the reply element in a bottom center of the screen. (See FIG. 7A, reply button displayed in a bottom center of the  screen)

Baek may not explicitly disclose:
wherein the first format corresponds with displaying the reply element in a bottom corner of the screen, 

Karouhi teaches:
a] first format corresponds with displaying [a] reply element in a bottom corner of… [a] screen, (The Quick Reply icon 450 appears on the bottom tool bar in this example; however, those with knowledge in the art will appreciate that the icon 450 can be rendered in a different location on the screen 400 [0029] See FIG. 4, Quick Reply Icon 450 in bottom right corner)

Given that Baek teaches that it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]), and Grandhi teaches that the indication to the user may be included in the rendering of the Send command using graphics that may involve one or more of text, color, shape, shade, highlight and other available graphics currently known or developed later (Grandhi [0055]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first format for displaying the reply element of Baek combined with Grandhi to include, wherein the first format corresponds with displaying the reply element in a bottom corner of the screen, as taught by Karouhi, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification because it eases the spin-off of an existing mail message/thread and enhances productivity (Karouhi [0019])

Regarding Claim 16, the rejection of Claim 14 is incorporated.
Claim 16 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of McGregor Jr et al. (US 20180083901 A1), hereinafter McGregor.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Baek may not explicitly disclose:
wherein the keyboard interface and the context information interface are displayed as overlays with respect to the media content item.

McGregor teaches:
wherein the keyboard interface and the context information interface are displayed as overlays with respect to the media content item. (See FIG.s 7 and 8; displayed keyboard  and suggested responses 802 displayed as overlays with respect to image 708 [0144] and [0146])

Given that Baek teaches that it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the keyboard 

One would have been motivated to make such a modification because it makes it easier and faster for the user to complete such activities, e.g., without having to learn a complex user interface, which has a technical effect of reducing consumption of computational resources (McGregor [0154]).

Regarding Claim 17, the rejection of Claim 13 is incorporated.
Claim 17 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Xia et al. (US 20140365949 A1), hereinafter Xia.

Regarding Claim 8, the rejection of Claim 7 is incorporated.
Baek may not explicitly disclose:
wherein the multiple context cards are displayed as a stack of cards.

Xia teaches:
wherein… [a] multiple context cards are displayed as a stack of cards. (See FIG.s 11D-11G with tabbed pages displayed in a stack; the extended candidate display area 1128 includes one or more tabbed pages (e.g., pages 1130, 1132, 1134, and 1136) each presenting a respective category of candidate characters [0216]; also FIG.s 11C and 11H-11J, similar-looking candidate characters may be grouped, and only a 

Given that Baek teaches that the number of words that may be displayed in the input expected word region is typically limited, so the words extracted by the input expected word extracting unit 162 may not all be displayed on one screen (Baek [0051]) and it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of the exemplary embodiments of the present invention (Baek [0085]), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of multiple context cards of Baek to include wherein the multiple context cards are displayed as a stack of cards, as taught by Xia, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to improve the efficiency, accuracy, and user experience of a  the user interface on portable devices having a small form factor (Xia [0008]).

Regarding Claim 9, the rejection of Claim 8 is included.

receiving user input corresponding to selection of the stack of cards; and changing, in response to receiving the user input, display of the multiple context cards from the stack of cards to a row or column of cards.

Xia teaches:
receiving user input corresponding to selection of the stack of cards; and changing, in response to receiving the user input, display of the multiple context cards from the stack of cards to a row or column of cards. (See FIG.s 11H-11J, the expanded view of a representative candidate character is invoked by a predetermined gesture (e.g., an expand gesture) detected over a representative candidate character (e.g., representative character 1118). The predetermined gesture (e.g., an expand gesture) for invoking an expanded view is different from the predetermined gesture (e.g., a tap gesture) for selecting the representative character for text input. [0224], e.g. FIG. 11I with cards displayed in a row; the user device concurrently displays (1224) a magnified view of the representative character and respective magnified view of one or more other characters in the group of visually similar characters, e.g., as shown in FIG. 11I [0234])

Given that Baek teaches that the number of words that may be displayed in the input expected word region is typically limited, so the words extracted by the input expected word extracting unit 162 may not all be displayed on one screen (Baek [0051]) and it should be understood that many variations and modifications of the basic inventive concept herein described, which may will still fall within the spirit and scope of 

One would have been motivated to make such a modification to improve the efficiency, accuracy, and user experience of a  the user interface on portable devices having a small form factor (Xia [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Abreu Rodriguez (US 20180137660 A1) - Responsive Customized Digital Stickers, including multiple different visual features
Grossman et al. (US 20150094106 A1) - Image and message integration system and method
Fuxman et al. (US 20180210874 A1) - Automatic suggested responses to images received in messages using language model
Pasternack et al. (US 20200007475 A1) - Generating Smart Replies involving image files
Kim et al. (US 10721194 B2) - User Terminal Device For Recommending Response To A Multimedia Message Based On Age Or Gender, And Method Therefor

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179